United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1912
Issued: January 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2007 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ merit decisions dated June 25, 2007 and October 11, 2006 which denied her claim.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury to her left
shoulder in the performance of duty on June 7, 2006.
FACTUAL HISTORY
Appellant, a 49-year-old mail clerk, filed a Form CA-1 claim for benefits on July 30,
2006, alleging that she experienced pain in her left shoulder on June 7, 2007 while reaching to
assist a bundle of magazines down a conveyor belt. She submitted a July 20, 2006 treatment slip
and disability form from Dr. J. Britten Shroyer, Board-certified in internal medicine, who
diagnosed impingement syndrome of the left shoulder.

By letter dated September 5, 2006, the Office advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
The Office asked appellant to submit a detailed medical report from a treating physician describing
her symptoms and the medical reasons for her condition, and an opinion as to whether her claimed
condition was causally related to her federal employment.
In a September 14, 2006 report, Dr. Shroyer stated:
“[Appellant] has been in my office for a third visit for left shoulder pain. As
noted in the previous office notes, she injured her left shoulder in June lifting
overhead. [Appellant] does repetitive work in her duties as a postal clerk. She
had a similar problem which was work-related with her right shoulder, which was
treated successfully with open rotator cuff repair.
“Magnetic resonance imaging [MRI] scans demonstrated partial thickness rotator
cuff changes consistent with an impingement syndrome. [Appellant] has now
failed physical therapy, this is affecting her work. It is my opinion that she should
undergo arthroscopic decompression of the left shoulder for her work-related
shoulder injury.”
In an August 24, 2006 Form CA-17 duty status report, Dr. Shroyer described the history
of injury, reiterated the diagnosis of left shoulder impingement syndrome and indicated that
appellant was unable to perform her regular work duties. He outlined restrictions on pulling,
pushing, grasping, fine manipulation including keyboarding and reaching above the shoulder. In
a September 8, 2006 report, Dr. Shroyer stated that appellant had impingement syndrome and
bursitis of the left shoulder and indicated that the condition commenced in approximately
April 2006. He advised that appellant could miss a few days of work per week due to pain and
attendance in physical therapy sessions.
By decision dated October 11, 2006, the Office denied appellant’s claim, finding that she
failed to submit sufficient medical evidence in support of her claim. The Office found that she
failed to submit medical evidence providing a diagnosis resulting from the June 7, 2006 work
incident.
By letter dated October 16, 2006, appellant’s attorney requested an oral hearing, which
was held on March 29, 2007. Dr. Shroyer submitted treatment notes dated July 20, August 4,
September 6 and October 18, 2006. He reiterated the previous diagnosis of left shoulder
impingement syndrome and reviewed the course of treatment. Dr. Shroyer referred appellant for
an MRI scan on August 17, 2006, the results of which indicated a partial tear of the left rotator
cuff at the distal supraspinatus tendon.
In a report dated April 19, 2007, Dr. Robert Mark Fumich, a specialist in orthopedic
surgery and sports medicine, stated:
“[Appellant] is a 50-year-old white female with left shoulder injuries in June of
2006 at work at [the employing establishment]. She was shifting magazines, felt
a pinch in the shoulder, continued to work, then was throwing mail and pushing or
pulling mail at approximately a 45-degree angle. [Appellant] was in a stretch
2

position and had acute pain and discomfort. She no longer continued pulling.
The shoulder did not get any better. [Appellant] saw her primary care doctor and
then Dr. Shroyer and had physical therapy, which made her shoulder worse. She
has had a magnetic resonance imaging scan and was told she needs surgery.
[Appellant] comes here today for a second opinion.... She denies any past history
of injuries to the left shoulder.
“Physical exam[ination] of the left shoulder shows that she has a frozen shoulder
at this point with lack of over 30 degrees of external rotation, abduction, and
adduction.
“The subacromial space was injected with cortisone today, and we will see her
back in two weeks. If no improvement, she will require a manipulation before
any further surgical consideration can be given. MRI [scan] has been completed
showing a small partial thickness undersurface rotator cuff tear of the
supraspinatus of the left shoulder. We will see her back in two weeks.”
By decision dated June 25, 2007, an Office hearing representative affirmed the
October 11, 2006 decision denying the claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

3

opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7 An
award of compensation may not be based on surmise, conjecture or speculation. Neither the fact
that appellant’s condition became apparent during a period of employment nor the belief that her
condition was caused, precipitated or aggravated by his employment is sufficient to establish
causal relationship.8 Causal relationship must be established by rationalized medical opinion
evidence and appellant failed to submit such evidence.
ANALYSIS
In this case, it is uncontested that appellant experienced the employment incident at the
time, place and in the manner alleged. However, the question of whether an employment
incident caused a personal injury can only be established by medical evidence.9 Appellant has
not submitted rationalized, probative medical evidence to establish that the employment incident
on June 7, 2006 caused a personal injury and resultant disability.
The only medical reports appellant submitted were the reports from Drs. Shroyer and
Fumich which stated findings on examination and indicated that appellant had left shoulder
impingement syndrome, bursitis and rotator cuff tear of the supraspinatus of the left shoulder.
These reports, however, did not contain a probative, rationalized medical opinion relating these
diagnoses to the June 7, 2006 incident at work. The weight of medical opinion is determined by
the opportunity for and thoroughness of examination, the accuracy and completeness of a
physician’s knowledge of the facts of the case, the medical history provided the care of analysis
manifested and the medical rationale expressed in support of stated conclusions.10 In his
September 14, 2006 report, Dr. Shroyer related appellant’s history that she injured her left
shoulder in June 2006 while engaged in overhead lifting. He noted that appellant did repetitive
work in her duties as a postal clerk. Dr. Shroyer advised that appellant underwent MRI scans
which indicated rotator cuff changes consistent with impingement syndrome. He noted that
appellant had undergone physical therapy, which was unsuccessful and affected her work.
Dr. Shroyer recommended that appellant undergo arthroscopic decompression of the left
shoulder for her shoulder injury, which he believed was work related. He also submitted several
6

Id.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

John J. Carlone, supra note 4.

10

See Anna C. Leanza, 48 ECAB 115 (1996).

4

treatment notes and disability slips which described the history of injury, reiterated the diagnosis
of left shoulder impingement syndrome, indicated that appellant was unable to perform her
regular work duties and outlined work restrictions pertaining to her left shoulder. In his April 19,
2007 report, Dr. Fumich related appellant’s history of injury, stated findings on examination and
noted that the MRI scan results indicated a torn left rotator cuff at the supraspinatous tendon.
Although these physicians presented diagnoses of appellant’s condition, they did not
adequately address how these conditions were causally related to the June 7, 2006 work incident.
Dr. Shroyer, in fact, stated in his September 8, 2006 report that appellant’s condition commenced
in approximately April 2006. There is therefore insufficient rationalized evidence in the record
that appellant’s left shoulder injury was work related. Appellant failed to provide a medical
report from a physician that explains how the work incident of June 7, 2006 caused or
contributed to the claimed left shoulder injury.
The Office advised appellant of the evidence required to establish her claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the June 7, 2006 work accident would
have caused the claimed injury. Accordingly, she did not establish that she sustained a left
shoulder injury in the performance of duty. The Office properly denied appellant’s claim for
compensation.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a left shoulder
injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2007 and October 11, 2006 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: January 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

